Sutton, J.
1. Under the rulings of the Supreme Court in Smith v. Board of Trustees, 173 Ga. 437 (160 S. E. 395), and Holcomb v. Smith, 175 Ga. 566 (165 S. E. 581), the acts of the board of trustees for relief and pension fund of the members of the Atlanta police department (Ga. L. 1925, p. 234) are ministerial in character, the members thereof are vested with a discretion in passing upon the questions given to them by statute to determine, and their decision is final as to who are entitled to pensions under the act.
2. It follows that the writ of certiorari will not lie to review a finding of the board, and that the superior-court judge did not err in dismissing, on motion, the certiorari in the instant ease.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

T. J. Lewis, King & Partridge, for plaintiff in error.
J. L. Mayson, O. S. Winn, J. G. Savage, contra.